DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-12, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (US 2012/0167100 A1).
Regarding claim 1, Li teaches a semiconductor memory device comprising:
an input/output circuit including a plurality of memory cells (Fig. 2);
a memory cell array (Fig. 2, 105); and
a control circuit (Fig. 2, Control Circuitry) configured to:
start a write operation on the memory cell array in response to a first command set, the write operation including: a program operation which increases a threshold voltage of one of the memory cells, and  a verify operation which verifies whether the threshold voltage of the one of the memory cells has exceeded a predetermined voltage, the first command set including a fist command, a first address, first data, and a second command (The memory device will receive a plurality of tasks which includes: program, read, erase…etc. see ¶0045. When the task is a program operation, the operation includes the program and verify operation, see Fig. 5A to 5K, where the threshold voltage increases during the program operation), wherein:
the control circuit is configured to, upon receipt of a second command set while performing the write operation in a first mode: suspend the write operation; start a read operation on the memory cell array; and upon completion of the read operation, resume the suspended write operation; the second command set including a third command, a second address, and a fourth command (Fig. 8A to Fig. 8G, when the memory device operates in the auto resume mode, the memory device will resume the suspended operation automatically after completing the second task the caused the suspension), the control circuit is further configured to, upon receipt of the second command set while performing the write operation in a second mode: suspend the write operation; start the read operation on the memory cell array; and upon receipt of a fifth command after the read operation is completed, resume the suspended write operation (Fig. 8A to Fig. 8G, the memory device can operate in the manual suspend operation, where the memory device will receive a command to suspend the first task in order to perform a second task. The first task will resume once the memory device receives a resume command), and
the controller switches between the first mode and the second mode upon receipt of a sixth command (Fig. 8A, the memory device will switch to the manual suspend mode once the memory device receives a manual suspend command).
Regarding claim 2, Li further teaches the device according to claim 1, wherein the control circuit upon receipt of the sixth command while performing the write operation in the first mode, switches from the first mode to the second mode and suspend the write operation (Fig. 8C, the memory operates in manual suspend during task2, which task2 can be write operation. Then the memory switches to auto suspend during task3).
Regarding claim 3, Li further teaches the device according to claim 1, wherein the control circuit is configured to receive the first command after the write operation is started (Fig. 8A to Fig. 8G).
Regarding claim 4, Li further teaches the device according to claim 1, wherein when the suspended write operation is not resumed in response to receipt of the second command, the controller to resumes the suspended write operation in accordance with completion of the read operation ((Fig. 8A to Fig. 8G, if the memory device does not use a manual command to suspend a task, the suspended operation will resume automatically without the need for a command).
Regarding claim 5, Li further teaches the device according to claim 1, further comprising: a sense amplifier module (Fig. 2, Read/Write circuit 165) having a sense amplifier circuit and a latch circuit, wherein the control circuit:
upon receipt of the second command set, starts the read operation in which data are read out from the memory cell array by the sense amplifier circuit and are stored into the latch circuit, and upon receipt of a third command set, starts a data output operation in which the data stored at the latch circuit are output to an outside of the semiconductor memory device via the input/output circuit, and wherein the third (Fig. 9B).
Regarding claim 6, Li further teaches the device according to claim 5, wherein: the control circuit, after receipt of the second command set while performing the write operation in the first mode: upon completion of the read operation, resumes the suspended write operation, and upon receipt of the third command set after completion of the read operation, outputs the data to the outside of the semiconductor memory device while the resumed write operation is being performed (Fig. 14, the suspended operation can resume before the output of the first data is provided to the outside of the memory device is completed).
Regarding claim 7, Li further teaches the device according to claim 5, wherein the control circuit, after receipt of the second command set while performing the write operation in the second mode: upon receipt of the third command set after the read operation is completed, starts the data output operation, and upon receipt of the fifth command after the data output operation is completed, resumes the suspended write operation (Fig. 9A, manual resume command is issued after data is outputted, at t6).
Regarding claim 8, Li further teaches the device according to claim 7, wherein: when the suspended write operation is resumed in response to receipt of the second command, the controller resumes the suspended write operation after the output of the first data is completed (Fig. 9A, manual resume command is issued after data is outputted, at t6).
Regarding claim 9, Li further teaches the device according to claim 7, wherein when the suspended write operation is not resumed in response to receipt of the second command, the controller resumes the suspended write operation in accordance with completion of the read operation (Fig. 12A at t5, auto resume when the data is outputted and the memory does not receive a manual command).
Regarding claim 11, Li further teaches the device according to claim 7, wherein the control circuit is configured to, after receipt of the second command set while performing the write operation in the second mode: upon receipt of the second command set after completion of the data output operation, start a second read operation upon receipt of the third command set after the second read operation is completed, start a second data output operation; and upon receipt of the fifth command after the second data out operation is completed, resume the suspended write operation (Fig. 8A to Fig. 8G, the memory can perform multiple task while the first task is suspended before the memory device resume the first task 1).
Regarding claim 12, Li further teaches the device according to claim 11, wherein the control circuit is further configured to, after receipt of the second command set while performing the write operation in the second mode: upon receipt of the second command set after completion of the second data output operation, start a third read operation; upon receipt of the third command set after the third read operation is completed, start a third data output operation; and upon receipt of the fifth command after the third data out operation is completed, resume the suspended write operation (Fig. 8A to Fig. 8G, the memory can perform multiple task while the first task is suspended before the memory device resume the first task 1, which task1 can be a write operation).
Regarding claim 20, Li further teaches the device according to claim 11, wherein: the control circuit is configured to, after receipt of the second command set while the write operation is being performed under the second mode: upon receipt of the second command set after completion of the second data out operation, start a third read operation; upon receipt of the third command set after the third read operation is completed, start a third data output operation; and upon receipt of the fifth command after the third data output operation is completed, resume the suspended write operation (Fig. 8A to Fig. 8G, the memory can perform multiple task while the first task is suspended before the memory device resume the first task 1, which task1 can be a write operation).
  Regarding claim 21, the claim has similar limitations as claims 1-9, 11, 12, and 20. Therefore, the claim is rejected under the same grounds of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 9 above.
Regarding claim 10, Li further teaches the device according to claim 9, wherein: the control circuit is configured to: resume, when the suspended write operation is resumed in response to receipt of the second command, the suspended write operation after the output of the first data is completed (Fig. 9, Manual resume happens after the data is outputted at t6).
Lee is silent in teaching resume, when the suspended write operation is not resumed in response to receipt of the second command, the suspended write operation before the output of the first data is completed. However, Li teaches in Fig. 3 data latches 194-197 are capable of storing different types of data. Therefore, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to use one of the data latches to store the output data and the memory device can resume the suspended operation in order to reduce the operation time and increase the speed of the memory device by not having to wait for the memory device to output the data before it can resume the suspended operation.


Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive.
The applicant argues on page 13 “When the write operation is in the first mode, the control circuit, upon receipt of a second command set ("00h-Add-30h"), performs the operations of suspending the write operation, starting a read operation on the memory cell array, and upon completion of the read operation, resuming the suspended write operation. See FIG. 6A. When the write operation is in the second mode, the control circuit, upon receipt of the second command set ("00h-Add-30h"), performs the operations of suspending the write operation, starting a read operation on the memory cell array, and upon receipt of a fifth command ("48h") after the read operation is completed, resuming the suspended write operation. See FIG. 6B. It is respectfully submitted that neither Pedersen nor Li et al discloses or suggests the above operations in respective writing modes as according to the present invention as recited in amended claim 1.”
However, Li teaches the memory device operates in two modes, the manual resume mode and the automatic resume mode. In the manual suspend mode, the memory receives a command to suspend the task, which the task can be write, program erase…etc. The memory device will resume the suspended task once a manual resume command have been received. In the automatic resume mode, the memory device receives a command which will cause the memory device to automatically suspend the first task and will resume the first task automatically once the second command is . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099.  The examiner can normally be reached on Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824